J-S39010-16


NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA               :     IN THE SUPERIOR COURT OF
                                           :           PENNSYLVANIA
                    Appellee               :
                                           :
                    v.                     :
                                           :
MILTON RAY FRISBIE,                        :
                                           :
                     Appellant             :     No. 1389 MDA 2015

        Appeal from the Judgment of Sentence entered July 2, 2015
            In the Court of Common Pleas of Bradford County
            Criminal Division at No: CP-08-CR-0000864-2014

BEFORE:     STABILE, PLATT,* and STRASSBURGER,* JJ.

CONCURRING STATEMENT BY STRASSBURGER, J.:                   FILED JULY 25, 2016

      Section 9754 of the Sentencing Code requires that conditions of

probation be reasonable. See 42 Pa.C.S. § 9754(b) (“The court shall attach

such of the reasonable conditions authorized by subsection (c) of this section

as it deems necessary to insure or assist the defendant in leading a law-

abiding life.”); id. § 9754(c)(13) (“The court may as a condition of its order

require the defendant[ t]o satisfy any other conditions reasonably related to

the rehabilitation of the defendant and not unduly restrictive of his liberty or

incompatible with his freedom of conscience.”). Had this Court been writing

on a clean slate herein, I would find that the lower court’s condition

forbidding Appellant to have any contact, as opposed to unsupervised

contact, with any person under the age of eighteen during the term of his

probation to be unreasonable. Nevertheless, in light of Commonwealth v.



*Retired Senior Judge assigned to the Superior Court.
J-S39010-16


Reggie, 399 A.2d 1125, 1126 (Pa. Super. 1979), wherein this Court found a

condition of probation requiring a defendant “to keep away from juveniles

and young adults” to be reasonable, I respectfully concur.




                                    -2-